Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 May 28, 2013 Credit Suisse AG ("Credit Suisse") has filed a registration statement (including a prospectus) with the Securities and Exchange Commission, or SEC, for the offering of securities. Before you invest, you should read the applicable pricing supplement, the Prospectus Supplement dated March 23, 2012, and Prospectus dated March 23, 2012, to understand fully the terms of the ETNs and other considerations that are important in making a decision about investing in the ETNs. You may get these documents without cost by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, Credit Suisse, or any agent or dealer participating in the offering, will arrange to send you the pricing supplement, prospectus supplement and prospectus if you so request by calling toll-free 1-800-221-1037.
